JUSTICE LACY,
with whom CHIEF JUSTICE CARRICO joins, dissenting.
The majority today goes beyond the concept of fairness embodied by well-established standards of due process and engrafts a new per se disqualification standard onto the Public Procurement Act based solely on the use of the word “disinterested.” I respectfully dissent.
It is beyond dispute that the Public Procurement Act was enacted to provide an open and fair procedure for the acquisition of goods and services by government. The Act includes in that procedure an administrative appeal option and a subsequent appeal to the circuit court. Internal or administrative appeals of this sort are not uncommon and serve a valuable purpose. They provide the parties the opportunity to resolve disputes without incurring the time and expense of formal litigation.
Because substantive rights such as property rights in employment or continued licensure are involved, these internal or administrative appeals must meet standards of due process. These standards are: (1) timely and adequate notice; (2) the right to present evidence and confront adverse witnesses; (3) the right to assistance of retained counsel; and (4) an impartial decision maker. Goldberg v. Kelly, 397 U.S. 254, 267-71 (1970). The United States Supreme Court has repeatedly and clearly held that due process requirements are not violated when an employee of the governmental agency involved is the decision maker. Id.; Withrow v. Larkin, 421 U.S. 35, 56-57 (1975).
*459This Court has agreed:
[A]n official of the agency involved might serve as decision-maker and would not be barred from serving even if he had some prior involvement in the case before him, provided he had not participated in making the determination under review.
Hladys v. Commonwealth, 235 Va. 145, 147, 366 S.E.2d 98, 99 (1988) (citations omitted). In another case, this Court reversed a trial court finding that due process was violated when a city employee was allowed to sit on a review panel in a case where the city was urging a certain result. We stated that “[w]hen, as here, there is no showing of bias or improper conduct, neither the structure of the panel which heard the appellee’s grievance nor the procedure it followed violated the appellee’s due-process rights.” City of Roanoke v. Early, Record No. 850948 (June 27, 1988). These decisions reject Schlosser’s argument that the “[designation of a County Official to Hear and Decide the Administrative Appeal of [its] Claim Against the County Violates . . . Due Process.”
The majority today creates a new category of decision maker and imposes a standard of personal integrity not previously seen in administrative appeals. To accomplish this, the majority either ignores the due process requirement of an impartial decision maker or draws a distinction between a “disinterested” and an “impartial” decision maker. I see no basis for the former and no substantive difference in the two words to justify the latter. In fact, Webster’s specifically equates “impartiality” with “disinterestedness,” while Black’s, in the legal context, includes each term in its definition of the other. Webster’s Third New Int’l Dictionary 650, 1131 (1981); Black’s Law Dictionary 468, 752 (6th ed. 1990). Furthermore, I find no rationale in the majority opinion or in the Public Procurement Act that, based solely upon the word “disinterested,” supports the imposition of such a standard on decision makers in this administrative procedure, but in no others. The majority’s decision carries with it the undeniable implication that government employees or officers who are legitimately and legally acting as decision makers in other administrative appeal procedures are not disinterested persons. I can neither accept nor reconcile such a dichotomy.
Imposing an across-the-board disqualification of public officers and employees because of their employment status and making them per se “interested” parties not only goes beyond due process *460protections, but also is in direct conflict with the long-standing presumption that public officials act correctly. Hladys, 235 Va. at 148, 366 S.E.2d at 100; State Bd. of Health v. Godfrey, 223 Va. 423, 436, 290 S.E.2d 875, 882 (1982). This presumption can be overcome by a showing of bias or improper conduct, but is not overcome by a showing of employment status alone. Id.
Under the majority’s new standard, whether the county executive’s designee, Mr. Kramer, was in fact not biased or engaged in improper conduct is irrelevant. According to the majority, “an employee of the governmental entity against whom a claim has been filed cannot be deemed a disinterested person within the intendment of Code § 11-71A.” In addition to the potential disruption the majority’s holding causes to long-standing administrative appeal procedures utilized under the Act, the holding results in an anomaly: an ordinary state employee cannot sit on an administrative appeal where the claim is against the state, but a judge, who is also a state employee, can hear and decide an appeal from an administrative disposition of the claim.
I believe that the General Assembly, in mandating a “disinterested” person or panel, intended to impose the same standards of fairness as are embodied in due process protections and afforded in administrative appeals generally. Under those well-established standards, neither the structure nor the procedure is per se unconstitutional or illegal, and the public employee or officer is presumed to act properly. If, however, evidence of bias or improper conduct is shown, which, as the majority recognizes, has not been shown here, this presumption would be overcome, and the public employee or officer clearly would no longer be “disinterested.”
Finally, I disagree with the majority’s suggestion that, in effect, Schlosser was required to contract away its fairness or due process protections. The Act does not require that administrative appeals be utilized at all. Here, the County and Schlosser agreed to the procedure and agreed that the county executive or his designee would hear the appeal. That agreement did not waive Schlosser’s due process rights, or its rights to a disinterested decision maker. Schlosser retained the right to show the bias or improper conduct of Kramer, making him an “interested party” ineligible to serve.